Citation Nr: 0103127	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  95-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a skin disorder, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1994 RO decision which granted an increased 
rating, from 0 to 10 percent, for a service-connected skin 
disorder.  In a January 1996 decision, the RO increased the 
rating to 30 percent, and the veteran continued to appeal for 
a higher rating.

In a December 1997 decision, the Board denied an increased 
rating for the skin disorder.  The veteran then appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an August 1998 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
Board decision be vacated and remanded for further action; by 
an August 1998 order, the Court granted the joint motion.  In 
January 1999 the Board remanded the case to the RO for 
further development of the evidence, and the case was 
returned to the Board in December 2000.


FINDINGS OF FACT

The veteran's service-connected skin disorder, tinea with 
onychomycosis, is a fungal infection which primarily involves 
the feet and toenails, and hands and fingernails, and there 
is also episodic groin involvement.  This skin disorder is 
productive of no more than constant exudation or itching, 
extensive lesions, or marked disfigurement; the condition is 
not exceptionally repugnant.






CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a skin 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.20, 4.118, Codes 7806, 7813 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1943 to February 
1946.  His service medical records show that he received 
treatment for skin problems, including dermatitis of the 
feet.  On the February 1946 service separation examination, 
it was noted he had ringworm.  

In May 1947 the RO granted service connection for chronic 
dermatitis, and a 0 percent rating was assigned.

On a December 1953 VA compensation examination, the veteran 
was diagnosed as having chronic hyperhidrosis of the feet, 
asymptomatic at the time of the examination. 

There are no medical records on file, dated in the 1960s, 
1970s, or 1980s regarding the veteran's skin condition.

In a February 1994 prescription note, John G. Addino, DPM 
(podiatrist), related that the veteran had been actively 
treated for chronic onychomycosis and dermatophytosis for 15 
years.  

A February 1994 VA medical certificate shows that the veteran 
reported he had had dry skin and onychomycosis of the nails 
since the 1940s.  He said his skin condition was being 
treated with creams, lotions, sprays, white vinegar soaks, 
and hot towels.  On examination, it was noted he had a fungal 
infection of the bilateral fingernails, and the skin of both 
hands was red.  The diagnosis was onychomycosis of the nails, 
and medication was prescribed.

In February 1994 the veteran filed an application for an 
increased rating for his service-connected skin disorder.

During a June 1994 VA dermatology consultation, the veteran 
reported a long history of onychomycosis and dry skin; he 
said he did not want treatment.  On examination, both palms 
of the hands had scales, slight erythema, and a few fissures.  
On the left hand, there was fungal involvement of the dorsal 
area and all 5 fingers.  On the right hand, 4 out of 5 
fingernails were involved.  All toenails were involved.  The 
assessments were onychomycosis and tinea pedis/manus, with 
severe involvement of the hands, feet, and nails.  It was 
noted that he refused treatment but needed such (oral 
treatment).

In a June 1994 statement, Dr. Addino, related that the 
veteran had been his patient since November 1983.  The 
veteran reported he had contracted a skin condition many 
years earlier and had been actively treated by several 
dermatologists with oral and local antifungal agents.  He had 
initially presented at Dr. Addino's office in 1983 with 
extensive fungal involvement of the skin and nails.  
Examination at that time showed he had severe onychomycotic 
nails of all toes and fingernails, a chronic tinea infection 
of the feet, and thickening and subungual mycotic material of 
the fingernails.  Dr. Addino said he had treated the veteran 
through the years with several antifungal agents, without 
resolution of his problems.  It was noted that it would be 
very risky to surgically remove all of the veteran's nails; 
aggressive debridement and antifungal medication were to be 
continued.  Dr. Addino opined that treatment may keep the 
veteran's skin condition under control, but that it would by 
no means cure such and that it would be a lifelong condition.  

VA progress notes in September 1994 show that the veteran had 
tinea pedis and a rash of the hands.  It was also noted he 
was receiving care from the dermatology clinic.   While the 
veteran reported that he had intermittent involvement in the 
groin area, none was shown by clinical examination.

In November 1994 Dr. Addino reported that he had prescribed 
various medications for the veteran's severe skin fissures, 
dermatomycosis, and onychomycosis.  

On a November 1994 VA compensation examination, the veteran 
reported he contracted a fungal skin condition during 
service, which never went away.  He said that he treated such 
with all kinds of lotions.  On examination of the hands, he 
had diffuse subungual hyperkeratosis of the fingernails, and 
red scaling of the palms.  On examination of the feet, he had 
diffuse subungual hyperkeratosis of the toenails, and 
moccasin type scales on his soles.  It was concluded he had a 
fungus of the fingernails and toenails, and a tinea 
(ringworm) infection of the palms and soles.  His groin was 
free of tinea.  The doctor remarked that it was surprising 
his condition had not responded to oral agents, and that such 
was possibly related to his underlying diabetes.  It was also 
noted that there were newer anti-fungal oral agents that 
could be tried in the veteran's case.  

By a December 1994 RO decision, the veteran was granted an 
increased rating, to 10 percent, for his skin disorder 
(dermatitis).

In an April 1995 statement, Dr. Addino, related that the 
veteran had been under his care for many years and that he 
suffered from very severe onychomycosis of the toenails, 
fingernails, and the skin of the hands.  He said the veteran 
had undergone trials of medication, including various creams 
and solutions, for treatment of excessive dry and cornified 
skin, among other things.  It was also noted that use of the 
medication over a prolonged period had not achieved any 
results.  

In an October 1995 statement, Bernard J. Oseroff, M.D., 
related he had provided the veteran with intermittent 
treatment, for an extensive fungus infection of the hands and 
feet, for about 30 years.  Dr. Oseroff noted that when the 
veteran was examined in August 1995, he had extensive tinea 
pedis and manus, with involvement of all the toenails and 
fingernails (particularly on the right hand).  (It was noted 
he was started on topical therapy after a culture revealed a 
T. Rubrum infection.)  He had extensive exfoliation and 
crusting involving the entire foot, and cracking and 
fissuring between the toes.  He had marked thickening of the 
toenails and most of the fingernails on the right hand.  He 
had involvement of the groin area, with obvious tinea cruris.  
It was summarized that the veteran had an extensive fungus 
infection of the hands (particularly the right hand), groin 
area, feet, and most of the nails.  It was noted he was 
diabetic and would have great problems in getting rid of the 
fungus on a permanent basis.  It was also noted he was not a 
good candidate for oral medication because he had many other 
medical problems.  Dr. Oseroff opined that the veteran's 
condition was 50 percent disabling, and noted that the 
veteran would be under treatment (medication) for the rest of 
his life.  

At a November 1995 RO hearing, the veteran testified he began 
having serious skin problems in the late 1940s and 1950s, and 
he said he was treated for such with various medication.  The 
veteran's wife said his skin condition had spread from the 
feet to the hands and groin.  The veteran said his hands, 
feet, and fingertips were constantly cracking, and he said 
his hands bled in the winter.  He also said he had some 
itching.  He related that when he attempted to shake hands 
with others, they sometimes backed away and asked whether his 
skin condition was contagious.  He said he treated his hands 
by applying Vaseline and wearing cotton dermal gloves (at 
night), and he said he applied hot towels to his hands when 
they were really bad.  He said his skin condition of the feet 
were worse than his hands.  He related that his toenails were 
much thicker than his fingernails, and that he had to go to 
the podiatrist to get such trimmed.  (His wife said that the 
toenails were 1/4 inch thick.)  He related he lost two nails 
per year.  He said he had an itching sensation in the groin 
area, and he said such was dark brown or black in color 
because of bleeding.

By a January 1996 RO decision, an increased rating, to 30 
percent, was granted for the veteran's skin disorder (tinea 
with onychomycosis, previously rated as dermatitis).

In a December 1997 decision, the Board denied an increase in 
the 30 percent rating for the skin condition; that Board 
decision was vacated and remanded by an August 1998 joint 
motion and Court order; and in January 1999 the Board 
remanded the case to the RO for further evidentiary 
development.

In a February 1999 statement, Dr. Addino (Podiatry Associates 
of Rochester), reported that the veteran had been a patient 
at his office for many years and during that time had been 
treated for very severe thickened, onychomycotic and ingrown 
nails, as well as dermatomycosis, which was diffuse in both 
feet.  Dr. Addino said that despite many types of therapy 
using local and oral medications, the condition was not 
alleviated.  It was reported that examination of the hands 
showed dermatomycosis and onychomycosis, and that the veteran 
also mentioned he had dermatomycosis in his groin area.  Dr. 
Addino said he was sure he would have to treat the veteran 
for localized foot care for the rest of his life.

In a February 1999 statement, Joseph M. Wojciechowski, M.D., 
an associate of Dr. Oseroff, reported that he had evaluated 
the veteran on several occasions over the past 5 years for 
chronic fungal infection of the skin of the hands and feet 
and all of his fingernails and toenails.  (Dr. Wojciechowski 
practiced out of the same office, Dermatology Partners of 
Western New York, as Dr. Oseroff.)  It was reported that the 
veteran's condition had been unresponsive to topical and oral 
agents.  As a result of his condition, the veteran had 
thickened leathery texture of the skin on his palms and soles 
and had severe disfigurement of all his nails.  His prognosis 
for significant improvement was said to be poor.  

Records dated from 1995 to 1999, from Dermatology Partners of 
Western New York, show the veteran was periodically treated 
for his fungal skin condition, which waxed and waned over the 
years.  At a visit in August 1999, it was reported that 
onychomycosis and tinea pedis were "not bad" and the veteran 
was using medicated cream.  Examination indicated the nails 
remained thickened and disfigured, and there was moderate 
scaling of the hands and less of the feet.

In October 1999, the veteran submitted billing statements 
showing periodic foot care, including nail debridement, at 
Podiatry Associates of Rochester from 1995 to 1999.  An 
October 1999 statement from Dermatology Partners of Western 
New York lists dates of treatment of the veteran from 1995 to 
1999.

VA outpatient treatment records from 1994 to 1999 show the 
veteran was seen for a number of non-service-connected 
conditions such as diabetes mellitus, cardiovascular disease, 
and arthritis.  He was also periodically treated for his 
service-connected skin condition, although it was noted he 
was primarily treated by private doctors.  When the veteran 
was seen in December 1999, it was noted he had multiple 
medical problems and was extremetly focused on his service-
connected onychomycosis which he felt should be rated more 
than 30 percent.  Examination at that time noted 
onychomycosis of all nails of varying degrees of severity.  

In April 2000 the veteran underwent a VA skin examination.  
He reported he contracted a fungal skin condition of the feet 
during service.  He said the skin condition had been treated 
over the years with medications but did not get better.  He 
indicated he was currently using medicated cream and his main 
symptom was pruritus.  He said he occasionally lost 
fingernails and they regrew with a fungus infection.  He had 
extensive onychomycosis with elevation and distortion of the 
nail beds in both his fingers and toes.  His groin was free 
of fungal infection.  The diagnosis was extensive 
onychomycosis involving the nails of the hands and feet; and 
no groin rash seen at this time.  Color Polaroid photographs 
of the veteran's feet and hands were taken at the examination 
and are included with the examination report.

In September 2000, small and large photographs of veteran's 
hands and feet were submitted by his representative.  From 
dates written on the backs or attached to the photographs, 
they reportedly were taken in August 1998 and September 2000.






II.  Analysis

The veteran seeks a rating higher than 30 percent for his 
service-connected skin disease.  All relevant evidence has 
been obtained with regard to the claim and no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) 
(to be codified at 38 U.S.C. § 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant, as the 
present level of disability is of primary concern in a claim 
for an increased rating.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's service-connected skin disorder, tinea and 
onychomycosis, involves a fungal infection of the skin.  It 
may be rated by analogy to dermatophytosis, which is 
evaluated under the rating code for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  38 C.F.R. §§ 4.20, 4.118, Code 
7813.  A 30 percent rating is assigned for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating, the next higher and 
maximum rating, is assigned for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Code 7806.

VA and private medical records from 1994 to 2000 show the 
veteran has received periodic treatment (including various 
medications) for a fungal infection of the feet/toenails and 
hands/fingernails, and occasionally of the groin area.  
Although the severity of the condition has varied with 
exacerbations and remissions, generally it is manifested by 
scaling and itching of the feet and hands, thickened and 
disfigured toenails/fingernails, and an episodic groin rash.  
On the 2000 VA skin examination, the veteran had extensive 
onychomycosis involving the nails of the hands and feet, and 
there was no groin rash at that time.  Photographs taken at 
the VA examination, and additional photographs submitted by 
the veteran in 2000, depict the fungal involvement of the 
feet/toenails and hands/fingernails.

One of the veteran's private doctors, Dr. Oseroff, opined 
that the veteran's skin condition was 50 percent disabling.  
The Board finds this conclusory opinion of the doctor has no 
probative value, since the doctor did no indicate which, if 
any, disability rating system he was considering, nor did he 
describe findings which match the 50 percent rating criteria 
of VA Diagnostic Code 7806.

The medical evidence shows the veteran's skin condition 
produces no more than constant exudation or itching, 
extensive lesions, or marked disfigurement, which are the 
requirements for a 30 percent rating under Code 7806.  The 
requirements for a 50 percent rating under this code are not 
shown.  Specifically, there is no ulcerations from the fungal 
infection; exfoliation and crusting is limited to the feet 
and hands, and rarely on the groin, not on extensive areas of 
the body; and, in the judgment of the Board, the condition is 
not exceptionally repugnant.

The joint motion and Court order in this case specifically 
directed the Board to provide additional reasons and bases 
for finding that the veteran's skin condition was not 
"exceptionally repugnant" (one of the 50 percent rating 
criteria).  The medical evidence describes the skin 
condition; photographs of affected areas of the skin have 
been obtained; and note has been taken of the veteran's 
contentions such as his hearing testimony that some people 
were reluctant to shake his hand because of his skin 
condition.  

The term "exceptionally repugnant" is not a medical term (nor 
would a doctor have any special expertise on this lay 
subject) but merely refers to the perception of others as to 
an individual's physical appearance.  While dictionary 
definitions may vary, "exceptional" means uncommon or 
extraordinary, and "repugnant" means offensive, distasteful, 
or repulsive.  See The American Heritage Dictionary of the 
English Language, College Edition, 1976.  Whether a skin 
condition is "exceptionally repugnant" necessarily involves 
some personal judgment, for it is said that beauty is in the 
eye of the beholder.  

After review of all the evidence, particularly the 
photographs which have been submitted, the Board agrees with 
the RO that the veteran's skin condition is not 
"exceptionally repugnant" (i.e., uncommonly or 
extraordinarily offensive, distasteful, or repulsive).  The 
Board also believes that the average person who has 
interaction with the veteran would not find his fungal skin 
condition to be "exceptionally repugnant."  There may be some 
skin conditions, particularly those involving major deformity 
of the head and face, which could be classified as 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Code 7800, 
descibing repugnant deformity in certain instances of burn 
scars of the head, face, or neck.  However, a reasonable 
person would not place the condition of the veteran's 
hands/fingernails in the repugnant category.  The evidence, 
including the photographs, shows discolored and thickened 
fingernails, and some scaling on the hands.  While a bit 
unsightly, such does not come close to evoking repugnance.  
The fungal involvement of his feet/toenails is no worse and 
generally concealed from public view.  The fungal involvement 
of his groin is only episodic and is always concealed from 
public view.  While the veteran, who is seeking additional 
monetary benefits, may wish to classify has skin condition as 
"exceptionally repugnant," the average member of the public 
would not, nor would the Board.

For these reasons, the Board concludes that the veteran's 
skin condition is not "exceptionally repugnant" within the 
meaning of the 50 percent rating criteria of Code 7806.

The overall disability picture of the veteran's service-
connected fungal skin condition more closely approximates the 
criteria for a 30 percent rating than a 50 percent rating 
under Code 7806, and thus the lower rating of 30 percent is 
to be assigned.  38 C.F.R. § 4.7.  As the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for a service-connected skin disorder, the benefit-of-
the-doubt rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

An increased rating for a skin disorder is denied.  

 


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

